department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date postf-127495-02 cc pa apjp memorandum for associate area_counsel sbse cc sb from subject richard g goldman branch chief cc pa apjp b03 the validity of assessments made pursuant to a waiver on a modified form_4549 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x year year date date date issue sec_1 what is the legal effect of the sec_6213 waiver that was executed by x when x crossed out the portion of the waiver regarding x’s wishes not to exercise appeal rights or to contest the deficiency amount in the tax_court whether the tax_court would have jurisdiction over this case to determine the validity of the assessment or the taxes due conclusion sec_1 x waived the restrictions on the assessment and collection of the service’s deficiency determination pursuant to sec_6213 postf-127495-02 the tax court’s jurisdiction over a case depends upon the issuance by the service of a valid notice_of_deficiency and a timely filed petition from that notice_of_deficiency the service did not issue x a notice_of_deficiency from which to petition the tax_court because x signed a valid waiver the tax_court would not have any jurisdiction over this case to determine the validity of the assessment or the taxes due validity of the assessments the service examined x’s form sec_1040 for the year and year tax years the service and x reached a resolution on all of the examined issues and agreed on the amounts of additional taxes due x signed a consent to assessment and collection which is included as part of form_4549 income_tax examination changes on date the preprinted language on the form_4549 consent to assessment and collection states the following i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties shown above plus additional interest as provided by law i accept any decrease in tax and penalties shown above i understand that this report is subject_to acceptance by the appropriate i r s official above x’s signatures x crossed out the sentence regarding x’s wish not to exercise x’s appeal rights with the internal_revenue_service and x’s wish not to contest the deficiency determinations in the tax_court in addition x initialed the form immediately before and after the struck sentence the service assessed the agreed upon deficiencies for year and year pursuant to the consent the statute_of_limitations on assessment for year and year expired on date and date respectively sec_6212 states that if the secretary determines that there is a deficiency owed in respect of tax he is authorized to send notice of the deficiency to the taxpayer sec_6213 prohibits the service from assessing or collecting a deficiency until a notice_of_deficiency has been issued to the taxpayer and until the expiration of the or day period within which the taxpayer may file a petition with the tax_court sec_6213 however states that the taxpayer may at any time whether or not a notice_of_deficiency has been issued waive the restrictions on the assessment and collection of the deficiency amount postf-127495-02 once a taxpayer waives the restrictions on assessment and collection pursuant to sec_6213 the service is no longer required to issue a notice_of_deficiency to the taxpayer see 361_us_304 537_fsupp_679 d co here the only portion of the consent to assessment and collection that was stricken by x was the statement that the taxpayer did not wish to exercise appeal rights or to contest the determination in the tax_court x did not strike out the portion of the consent to assessment and collection that specifically consented to the immediate_assessment and collection of the deficiency amounts x has therefore expressly waived the restrictions on assessment and collection the waiver was voluntarily and knowingly signed there is no indication that the service made any misrepresentations concerning the effect of the waiver the fact that x’s initials appear immediately before and after the stricken sentence clearly shows that x’s execution of the waiver was a thoughtful intentional act and not the mere execution of a preprinted boilerplate form by signing the waiver x voluntarily relinquished the known restrictions on assessment and collection therefore the consent to assessment and collection is a valid waiver under sec_6213 and the service was not required to issue x a notice_of_deficiency prior to assessing the additional taxes due for year and year moreover inasmuch as assessments have been made pursuant to the consent it may not be withdrawn see sec_301_6213-1 after such waiver has been acted upon and the assessment has been made in accordance with its terms the waiver cannot be withdrawn the service reasonably relied on the consent in making the assessments and would now be unable to utilize deficiency procedures in light of the expired periods of limitations on assessment tax_court jurisdiction the tax court’s jurisdiction to redetermine a deficiency in tax depends upon the issuance of a valid notice_of_deficiency and a timely filed petition t c rule a 93_tc_22 73_tc_902 sec_6213 kraft v commissioner tcmemo_1997_476 here the service did not issue a notice_of_deficiency to x for year or year because x filed a sec_6213 waiver the tax_court does not have jurisdiction over any petition that may be filed by x for either a redetermination of the deficiency or to enjoin collection activities on an alleged improper assessment x is not however completely without a possible remedy x may still pay the remaining deficiency amount owed and file a claim_for_refund or may have a collection_due_process remedy under sec_6320 or sec_6330 postf-127495-02 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
